CURIAM. Mark S. Fraiser, a state-salaried, full-time public defender for the Eighteenth Judicial District, was appointed by the trial court to represent appellant Jerry Williams, an indigent defendant, in this probation-revocation case. Appellant’s probation was terminated, and he was convicted of possession of a controlled substance and sentenced to eight years in the Arkansas Department of Correction. A notice of appeal from the judgment of conviction was timely filed, and the record has been lodged with our clerk.  Mr. Fraiser now asks this court to relieve him as counsel for Mr. Williams in this appeal. In support of his motion to be relieved, Mr. Fraiser asserts that he is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 484 (2000). He also directs this court’s attention to Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), wherein we relieved the appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also, Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark. 61, 25 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). We grant Mr. Fraiser’s motion to be relieved for good cause shown. Ms. Ann C. Hill will be substituted as attorney for appellant Jerry Williams.